Case: 15-20277      Document: 00513374122         Page: 1    Date Filed: 02/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 15-20277                                FILED
                                                                           February 10, 2016
                                                                             Lyle W. Cayce
TURNER INDUSTRIES GROUP, L.L.C.,                                                  Clerk

                     Plaintiff–Appellee,
v.

LOCAL 450, INTERNATIONAL UNION OF OPERATING ENGINEERS,

                     Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-456


Before KING, JOLLY, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff−Appellee Turner Industries Group, L.L.C. (“Turner”) brought
suit against Defendant−Appellant Local 450, International Union of Operating
Engineers (“Local 450”) for breach of contract after Local 450 repudiated the
parties’ collective bargaining agreement. Following a three-day bench trial, the
district court entered findings of fact and conclusions of law holding that Local
450 had breached the agreement and was liable to Turner for the damages it



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20277    Document: 00513374122     Page: 2   Date Filed: 02/10/2016



                                 No. 15-20277
incurred as a result. On appeal, Local 450 challenges several of these findings
and conclusions.
      “In the appeal of a bench trial, we review findings of fact for clear error
and conclusions of law and mixed questions of law and fact de novo.” Dickerson
v. Lexington Ins. Co., 556 F.3d 290, 294 (5th Cir. 2009) (footnotes omitted).
Having carefully considered the parties’ arguments and the record, we find no
error in the district court’s thorough findings of fact and conclusions of law.
Accordingly, for the reasons provided by the district court, we affirm.




                                       2